Exceptions dismissed. In this action of contract, the defendants (plaintiffs in set-off) excepted to the allowance^ of the plaintiff’s motion for a new trial and to the allowance of a motion for a new trial of the plaintiff as defendant in set-off. Each motion stated five grounds for requesting a new trial. The trial judge, after hearing, “by endorsement on each motion took the following action . . . ‘After hearing the within motion is allowed.’ ” Subsequently, in compliance with an order of this court, the trial judge filed a memorandum in which he stated that both motions were allowed on the grounds that “the verdicts rendered by the jury were (1) against the evidence, and (2) against the weight of the evidence” and that a further ground was “to prevent a miscarriage of justice.” This statement constituted compliance with G. L. c. 231, § 128. Carver-Beaver Yarn Co. Inc. v. Wolfson, 249 Mass. 257, 258-259. Compare Wright v. Apikian, 270 Mass. 302, 304. See Mealey v. Super Curline Hair Wave Corp. 342 Mass. 303, 305. In any event, the exceptions are not properly before this court since the case was not “ripe for final disposition by the superior court.” G. L. c. 231, § 96.